Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered. 
DETAILED ACTION
Claims 1, 3-11 and 13-22 are pending and have been examined.
The information disclosure statements (IDS) submitted on 07/05/2022 and 08/03/2022 were considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11 and 13-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 9,386,328), herein Crane, in view of Chung et al. (US 2019/0297381), herein Chung.
Consider claim 1, Crane clearly teaches a method of managing presentation of content, the method comprising:

receiving a user request to access a first media asset; (A user requests a media file, col. 5 lines 26-49.)

in response to receiving the user request to access the first media asset, generating for presentation a second media asset prior to generating for presentation the first media asset; (Fig. 2: Advertisement 213 is displayed before the requested video content, col. 5 lines 46-49.)
generating for presentation a selectable option to skip presentation of the second media asset and start presentation of the first media asset; (A selectable skip button is displayed, col. 6 lines 48-54.) and 

in response to receiving selection of the selectable option, generating for presentation the first media asset. (The video content associated with the thumbnail is displayed, col. 9 lines 52-55.)

However, Crane does not explicitly teach monitoring user movements while the second media asset is being generated for presentation; determining, based on the monitored user movements, whether the presentation of the second media asset is not likely to be of interest to the user; in response to determining that the presentation of the second media asset is not likely to be of interest to the user, generating for presentation a selectable option to skip presentation of the second media asset and start presentation of the first media asset.

In an analogous art, Chung, which discloses a system for video distribution, clearly teaches monitoring user movements while the second media asset is being generated for presentation; determining, based on the monitored user movements, whether the presentation of the second media asset is not likely to be of interest to the user; (Viewer movement, such as yawning, is captured by camera 121 and used to determine the viewer’s emotional state during presentation of video content, [0210]-[0213].) in response to determining that the presentation of the second media asset is not likely to be of interest to the user, generating for presentation a selectable option to skip presentation of the second media asset and start presentation of the first media asset. (Fig. 7: When it is detected that the viewer is not interested in the currently displayed content image 703 a recommended content list 700 is displayed and the viewer can select a content item from the list, [0242], [0248]-[0270].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crane by monitoring user movements while the second media asset is being generated for presentation; determining, based on the monitored user movements, whether the presentation of the second media asset is not likely to be of interest to the user; in response to determining that the presentation of the second media asset is not likely to be of interest to the user, generating for presentation a selectable option to skip presentation of the second media asset and start presentation of the first media asset, as taught by Chung, for the benefit of preventing the viewer from skipping content of interest to the viewer.


Consider claim 11, Crane clearly teaches a system of managing presentation of content, the system comprising: 

control circuitry (Fig. 7, col. 10 line 57 to col. 12 line 4) configured to:

receive a user request to access a first media asset; (A user requests a media file, col. 5 lines 26-49.)

in response to receiving the user request to access the first media asset, generating for presentation a second media asset prior to generating for presentation the first media asset; (Fig. 2: Advertisement 213 is displayed before the requested video content, col. 5 lines 46-49.)

generate for presentation a selectable option to skip presentation of the second media asset and start presentation of the first media asset; (A selectable skip button is displayed, col. 6 lines 48-54.) and 

in response to receiving selection of the selectable option, generating for presentation the first media asset. (The video content associated with the thumbnail is displayed, col. 9 lines 52-55.)

However, Crane does not explicitly teach monitoring user movements while the second media asset is being generated for presentation; determine, based on the user information, whether the presentation of the second media asset is not likely to be of interest to the user; in response to determining that the presentation of the second media asset is not likely to be of interest to the user, generate for presentation an option to skip presentation of the second media asset and start presentation of the first media asset.

In an analogous art, Chung, which discloses a system for video distribution, clearly teaches monitoring user movements while the second media asset is being generated for presentation; determine, based on the user information, whether the presentation of the second media asset is not likely to be of interest to the user; (Viewer movement, such as yawning, is captured by camera 121 and used to determine the viewer’s emotional state during presentation of video content, [0210]-[0213].) in response to determining that the presentation of the second media asset is not likely to be of interest to the user, generate for presentation an option to skip presentation of the second media asset and start presentation of the first media asset. (Fig. 7: When it is detected that the viewer is not interested in the currently displayed content image 703 a recommended content list 700 is displayed and the viewer can select a content item from the list, [0242], [0248]-[0270].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crane by monitoring user movements while the second media asset is being generated for presentation; determine, based on the user information, whether the presentation of the second media asset is not likely to be of interest to the user; in response to determining that the presentation of the second media asset is not likely to be of interest to the user, generate for presentation an option to skip presentation of the second media asset and start presentation of the first media asset, as taught by Chung, for the benefit of preventing the viewer from skipping content of interest to the viewer.

Claims 3-6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 9,386,328) in view of Chung et al. (US 2019/0297381) in view of Volk et al. (US 2020/0099986), herein Volk.
Consider claim 3, Crane combined with Chung clearly teaches wherein:

the second media asset is advertisement content; (Video advertisement 213, col. 5 lines 46-65 Crane.) 

monitoring user movements while the second media asset is being generated for presentation; determining whether the presentation of the second media asset is not likely to be of interest to the user; (Viewer movement, such as yawning, is captured by camera 121 is used to determine the viewer’s emotional state during presentation of video content, [0210]-[0213] Chung.) and

wherein the method further comprises: in response to determining that the user activity is indicative of interest in the advertisement content, refraining from generating for presentation the option that is selectable to skip the presentation of the advertisement content and start the presentation of the desired media asset. ([0280]-[0282] Chung)

However, Crane combined with Chung does not explicitly teach receiving, during the presentation of the advertisement content, a user response to the advertisement content; determining whether the presentation of the second media asset is not likely to be of interest to the user comprises determining whether the user response is indicative of interest in the advertisement content. 

In an analogous art, Volk, which discloses a system for video processing, clearly teaches receiving, during the presentation of the advertisement content, a user response to the advertisement content; determining whether the presentation of the second media asset is not likely to be of interest to the user comprises determining whether the user response is indicative of interest in the advertisement content. (During display of an advertisement the system monitors for a response from the user and if a response is received then the advertisement output is paused and additional information about the advertised product is displayed to the user, [0019], [0030]-[0050].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crane combined with Chung by receiving, during the presentation of the advertisement content, a user response to the advertisement content; determining whether the presentation of the second media asset is not likely to be of interest to the user comprises determining whether the user response is indicative of interest in the advertisement content, as taught by Volk, for the benefit of allowing the user to interact with advertisements prior to recommending that the advertisement should be skipped.
	
Consider claim 4, Crane combined with Chung and Volk clearly teaches determining whether the user response is indicative of interest in the advertisement content comprises determining whether the user response replicates a component of the advertisement content for a predetermined time period. (If the user says the activation phrase during output of the overlay then the additional information will be displayed, [0019], [0030], [0032] Volk.)

Consider claim 5, Crane combined with Chung and Volk clearly teaches the advertisement content is associated with metadata; and determining whether the user response replicates the component of the advertisement content comprises comparing the user response to the metadata. (The activation/trigger phrase is included with the overlay, [0030], [0032] Volk.)

Consider claim 6, Crane combined with Chung and Volk clearly teaches the component of the advertisement content is at least one of an audio component or a visual component, (Overlay, [0030], [0032] Volk) and the user response is at least one of gestures or poses performed in response to the advertisement content or an audio response to the advertisement content. (The activation/trigger phrase is spoken by the user, [0030], [0032] Volk.)

Consider claim 13, Crane combined with Chung and Volk clearly teaches the second media asset is advertisement content; (Video advertisement 213, col. 5 lines 46-65 Crane.) the control circuitry is configured to, in monitoring user movements while the second media asset is being generated for presentation, receive, during the presentation of the advertisement content, a user response to the advertisement content; (Viewer movement, such as yawning, is captured by camera 121 is used to determine the viewer’s emotional state during presentation of video content, [0210]-[0213] Chung.) the control circuitry is configured to, in determining whether the presentation of the second media asset is not likely to be of interest to the user, determine whether the user response is indicative of interest in the advertisement content; and wherein the control circuitry is further configured to: in response to determining that the user response is indicative of interest in the advertisement content, (During display of an advertisement the system monitors for a response from the user and if a response is received then the advertisement output is paused and additional information about the advertised product is displayed to the user, [0019], [0030]-[0050] Volk.) refrain from generating for presentation the option that is selectable to skip the presentation of the advertisement content and start the presentation of the desired media asset. ([0280]-[0282] Chung)

Consider claim 14, Crane combined with Chung and Volk clearly teaches the control circuitry is configured to, in determining whether the user response is indicative of interest in the advertisement content, determine whether the user response replicates a component of the advertisement content for a predetermined time period. (If the user says the activation phrase during output of the overlay then the additional information will be displayed, [0019], [0030], [0032] Volk.)

Consider claim 15, Crane combined with Chung and Volk clearly teaches the advertisement content is associated with metadata; and the control circuitry is configured to, in determining whether the user response replicates the component of the advertisement content, compare the user response to the metadata. (The activation/trigger phrase is included with the overlay, [0030], [0032] Volk.)

Consider claim 16, Crane combined with Chung and Volk clearly teaches the component of the advertisement content is at least one of an audio component or a visual component, (Overlay, [0030], [0032] Volk) and the user response is at least one of gestures or poses performed in response to the advertisement content or an audio response to the advertisement content. (The activation/trigger phrase is spoken by the user, [0030], [0032] Volk.)

Claims 7-10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Crane et al. (US 9,386,328) in view of Chung et al. (US 2019/0297381) in view of Keen et al. (US 2020/0007916).
Consider claim 7, Crane combined with Chung clearly teaches the method of claim 1.

However, Crane combined with Chung does not explicitly teach determining whether a segment of the first media asset has been skipped during a current session of the presentation of the first media asset; determining whether the presentation of the first media asset is not likely to be of interest to the user by determining whether a portion of the presentation of the first media asset is not likely to be of interest to the user; determining whether the portion of the presentation of the first media asset is not likely to be of interest to the user by determining whether a current presentation position is associated with a segment similar to the previously skipped segment; and generating for presentation a selectable option to skip presentation of the first media asset and start presentation of a next media asset in response to determining that the current presentation position is associated with the segment similar to the previously skipped segment. 

In an analogous art, Keen, which discloses a system for video distribution, clearly teaches:

determining whether a segment of the first media asset has been skipped during a current session of the presentation of the first media asset; (User actions, including skipping segments, is monitored in real-time as the multimedia content is streamed to the client device 104, [0026], [0028], [0032] Keen.)

determining whether the presentation of the first media asset is not likely to be of interest to the user by determining whether a portion of the presentation of the first media asset is not likely to be of interest to the user; (If segment information indicates that the segment is not of interest to the viewer then a recommendation to skip the segment is generated, [0043]-[0048] Keen.)

determining whether the portion of the presentation of the first media asset is not likely to be of interest to the user by determining whether a current presentation position is associated with a segment similar to the previously skipped segment; (If the classification of the segment has the same classification as previously skipped segments then the segment is recommended to skip, [0028], [0043], [0044], [0056] Keen.) and

generating for presentation a selectable option to skip presentation of the first media asset and start presentation of a next media asset (A selectable skip button is displayed, col. 6 lines 48-54 Crane.) in response to determining that the current presentation position is associated with the segment similar to the previously skipped segment. ([0057] Keen)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Crane combined with Chung by determining whether a segment of the first media asset has been skipped during a current session of the presentation of the first media asset; determining whether the presentation of the first media asset is not likely to be of interest to the user by determining whether a portion of the presentation of the first media asset is not likely to be of interest to the user; determining whether the portion of the presentation of the first media asset is not likely to be of interest to the user by determining whether a current presentation position is associated with a segment similar to the previously skipped segment; and generating for presentation a selectable option to skip presentation of the first media asset and start presentation of a next media asset in response to determining that the current presentation position is associated with the segment similar to the previously skipped segment, as taught by Keen, for the benefit of improving the prediction of whether a media asset will be of interest to a viewer.
	
Consider claim 8, Crane combined with Chung and Keen clearly teaches retrieving a profile of the user; determining whether the presentation of the first media asset is not likely to be of interest to the user by determining whether a portion of the presentation of the first media asset is not likely to be of interest to the user; and determining whether the portion of the presentation of the first media asset is not likely to be of interest to the user is performed based on the retrieved profile. ([0043], [0048], [0057] Keen)

Consider claim 9, Crane combined with Chung and Keen clearly teaches the retrieved profile includes viewing history of a user, and wherein the determining whether the portion of the presentation of the first media asset is not likely to be of interest to the user comprises determining, based on the viewing history of the user, whether a current presentation position is not likely to be of interest to the user. ([0026], [0043], [0048] Keen)

Consider claim 10, Crane combined with Chung and Keen clearly teaches the viewing history of the user comprises: viewing history of at least one of the first media asset or a media asset similar to the first media asset; and a presentation position within the first media asset or the similar media asset at which presentation was previously skipped. ([0026], [0028], [0032], [0043] Keen)

Consider claim 17, Crane combined with Chung and Keen clearly teaches the control circuitry is configured to: 

monitor activity of the user during the presentation of the first media asset by determining whether a segment of the first media asset has been skipped during a current session of the presentation of the selected media asset; (User actions, including skipping segments, is monitored in real-time as the multimedia content is streamed to the client device 104, [0026], [0028], [0032] Keen.)

determine whether the presentation of the first media asset is not likely to be of interest to the user by determining whether a portion of the presentation of the first media asset is not likely to be of interest to the user; (If segment information indicates that the segment is not of interest to the viewer then a recommendation to skip the segment is generated, [0043]-[0048] Keen.)

determine whether the portion of the presentation of the first media asset is not likely to be of interest to the user by determining whether a current presentation position is associated with a segment similar to the previously skipped segment; (If the classification of the segment has the same classification as previously skipped segments then the segment is recommended to skip, [0028], [0043], [0044], [0056] Keen.) and

generate for presentation a selectable option to skip presentation of the first media asset and start presentation of a next media asset in response to determining that the current presentation position is associated with the segment similar to the previously skipped segment. ([0057] Keen)

Consider claim 18, Crane combined with Chung and Keen clearly teaches the control circuitry is further configured to: retrieve a profile of the user; determine whether the presentation of the first media asset is not likely to be of interest to the user by determining whether a portion of the presentation of the first media asset is not likely to be of interest to the user; and perform the determining of whether the portion of the presentation of the first media asset is not likely to be of interest to the user is performed based on the retrieved profile. ([0043], [0048], [0057] Keen)

Consider claim 19, Crane combined with Chung and Keen clearly teaches the retrieved profile includes viewing history of a user, and wherein the control circuitry is configured to, in determining whether the portion of the presentation of the first media asset is not likely to be of interest to the user, determine, based on the viewing history of the user, whether a current presentation position is not likely to be of interest to the user. ([0026], [0043], [0048] Keen) 

Consider claim 20, Keen combined with Chung and Keen clearly teaches the viewing history of the user comprises: viewing history of at least one of the first media asset or a media asset similar to the first media asset; and a presentation position within the first media asset or the similar media asset at which presentation was previously skipped. ([0026], [0028], [0032], [0043] Keen)

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425